DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lines 1-3 recite, aligning one end of the inner core at a specific position between the injection gate and the position of the inner core during the injection molding before the extruding step. It’s not clear to the examiner how inner core is aligned between the gate and the position of the inner core itself. The examiner interprets as the inner core and the gate are aligned during the injection step as the material gets extruded in the cavity of the mold.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) in view of Jun (US 3425092).
Regarding Claim 1, Izumo discloses an injection molding step comprising injecting a molten material into a mold at an injection gate (Figure 1C, 2, sprue-4, gate-7, [0033], [0036]), the mold comprising a first portion and a second portion (Figure 1c, mold-1, mold-2). Izumo didn’t explicitly disclose an extrusion die attached to the first portion of the mold. In the same field of endeavor pertaining to moulding thermoplastic material , Jun discloses  an extrusion die- 4, attached to the nozzle/channel extrudes (Figure 1, col 2, line 26-28, 56-60).
It would be obvious for one ordinary skilled in the art to combine Izumo’s teaching with that of Jun’s extrusion step comprising injecting molten material at the injection gate (Izumo’s gate-7) and pushing the additional molten material through an extrusion die located in the first portion of the mold (Izumo’s first mold-1) for the purpose of shaping the molten thermoplastic material (abstract, Jun).
Regarding Claim 2, Izumo/Jun combine disclose separating the second portion of the mold from the first portion of the mold during the extrusion step (Izimo discloses the two mold portions; whereas Jun discloses the extrusion step comprising of an extrusion die supplying the material to the mold cavity into the mold A, the sprue of Izimo is combined with Jun’s extruder die as the themoplastic molten is extruded towards the cavity while the two mold potions are being separated).
Regarding Claim 3, Izumo/Jun disclose the second portion of the mold (Izumo’s mold-2) is separated from the first portion of the mold (Izumo’s, mold-1) before the additional material is injected (Izimo’s two mold portions molding device is combined with Jun’s extruder die, the mold portions are separated as the molten material is injected through the die).
Regarding Claim 4, Izumo/Jun disclose the second portion of the mold (Izumo’s mold-2) is separated from the first portion of the mold (Izumo’s, mold-1) while the additional material is being injected (Izimo’s two mold portions molding device is combined with Jun’s extruder die as the themoplastic molten is extruded towards the cavity while the two mold potions are still being separated).
Regarding Claim 5, Izumo discloses the step of inserting an inner core into the mold prior to the injection molding step (Figure 1C, the mold core-3).
Regarding Claim 6, Izumo/Jun combined discloses moving the inner core with the second portion during the extrusion step (core-3 and mold-2 are movable [0032]).
Regarding Claim 7, Izumo/Jun combine discloses the inner core stays in place during the extrusion step (The inner core is attached with the second mold-2 in Izumo’s reference, so it stays in place while the extrusion step as the mold portions are separated).
Regarding Claim 8, the step of aligning one end of the inner core with the extrusion die before the extrusion step. The core-3 (Izumo) is aligned with the flow channel-4 (Izumo), which is modified by Jun’s extrusion die, therefore for the proper flow of the resin material the extrusion die needs to be aligned with the core before the material is extruded into the mold cavity.
Regarding Claim 9, Izumo/Jun combine disclose the injection and the extrusion step, aligning one end of the inner core-3 (Izumo) at a specific position between the injection gate-7 (Izumo) and the position of the inner core-3 during injection molding as shown in Figure 1 A (Izumo) so that the entire material gets injected as the extrusion process starts.
Regarding Claim 10, Izumo discloses the first portion and the second portion are aligned vertically and the second portion moves along a vertical plane (Figure 1C, movable mold-2).
Regarding Claim 13, Izumo discloses the mold comprises a plurality of components (see annotated figure below).  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding Claim 14, Izumo discloses one component of the plurality of the components comprises the injection gate (Figure-2, gate-7).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) and Jun (US 3425092) as applied in Claim 1, in view of Satoh et. al. (US 20040170717).
Regarding Claim 11, Izumo/Jun disclose all the limitations of Claim 1, but didn’t explicitly disclose that first portion and the second portion are aligned horizontally and the second portion moves along a horizontal plane. In the same field of endeavor pertaining to the molded article, Satoh discloses first portion and the second portion are aligned horizontally and the second portion moves along a horizontal plane (Figure 5, first mold-91 and second movable mold-92 [0048]).
It would have been obvious for one ordinary skilled in the art to modify Izumo/Jun with the teaching of Satoh’s predetermined configuration of the mold aligned horizontally forming a cavity at the surface of stationary  and movable mold for the purpose of desired shape of the molded article (Figure 5-6, [0007)],[0049], Satoh).
Claims 12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) and Jun (US 3425092) as applied in Claim 1, in view of Suzuishi et. al. (US 20100025869).
Regarding Claim 12, Izumo/Jun disclose all the limitations of Claim 1, but didn’t explicitly disclose that one or more supports are provided to support the part during cooling. In the same field of endeavor pertaining to the art of molding, Suzuishi discloses demold the resin molded article from the mold by striking the protrusion pin/support on the resin molded article while cooling ([0023]).
It would be obvious for one ordinary skilled in the art to combine the teachings of Izumo/Jun with that of supports taught by Suzuishi for the purpose of proper demolding of the molded article.
Regarding Claim 17, Suzuishi the step of disassembling the mold after the material has cooled ([0030]).
Regarding Claim 18, Suzuishi discloses the first portion of the mold comprises the injection gate ([0258]).
Regarding Claim 19, Suzuishi discloses the second portion of the mold comprises the injection gate ([0258]).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumo (US 20090315218) and Jun (US 3425092) as applied in Claim 1, in view of Suzuki (US 20180194051).
Regarding claim 14, Izumo/Jun discloses the component comprising the injection gate, the injection molding and extrusion step but did not explicitly disclose that maintaining the component comprising the injection gate and one or more components adjacent to the injection gate at a high temperature during the injection molding step and the extrusion step. In the same field of endeavor pertaining to the art of injection molding system, Suzuki discloses that the thermoplastic resin is heated at high temperatures to melt it and then inject it to the mold ([0186], [0189]). The heating of the resin would maintain the injection gate and the components (as shown in the above annotated figure) at the vicinity at high temperature.
It would have been obvious for one ordinary skilled in the art to combine the teaching of combine Izumo/Jun  with that of Suzuki’s teaching of heating  the resin melt while the injection step is being performed to decrease the viscosity and maintain a steady flow in to the mold.
Regarding claim 15, Izumo/Jun discloses the component comprising the injection gate, the injection molding and extrusion step but did not explicitly disclose that cooling the component comprising the injection gate and one or more components adjacent to ([0189]). The cooling of the resin would maintain the injection gate and the components (as shown in the annotated figure) at the vicinity at low temperature.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741